NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                      2009-1498


                                WNS HOLDINGS, LLC,

                                                      Plaintiff-Appellant,

                                          and

               INTELLIGENT TECHNOLOGIES INTERNATIONAL, INC.
                         and MARK ALAN EBERWINE,

                                                      Plaintiffs,

                                           v.

                          UNITED PARCEL SERVICE, INC.,

                                                      Defendant-Appellee.


       Michael A. Caddell, Caddell & Chapman, of Houston, Texas, argued for plaintiff-
appellant. With him on the brief were Cynthia B. Chapman and George Y. Niño.

       Patrick J. Flinn, Alston & Bird LLP, of Atlanta, Georgia, argued for defendant-
appellee. With him on the brief were Robert L. Lee, Joseph J. Gleason and Holly S.
Hawkins.

Appealed from: United States District Court for the Western District of Wisconsin

Chief Judge Barbara B. Crabb
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2009-1498

                              WNS HOLDINGS, LLC,

                                                     Plaintiff-Appellant,
                                        and

              INTELLIGENT TECHNOLOGIES INTERNATIONAL, INC.
                        and MARK ALAN EBERWINE,

                                                     Plaintiffs,
                                         v.

                         UNITED PARCEL SERVICE, INC.,

                                                     Defendant-Appellee.


                                  Judgment
ON APPEAL from the       United States District Court for the Western District of
                         Wisconsin

in CASE NO(S).           08-CV-00275

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (GAJARSA, PLAGER and DYK, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.

                                         ENTERED BY ORDER OF THE COURT



DATED March 8, 2010                       /s/ Jan Horbaly
                                         Jan Horbaly, Clerk